CLAIBORNE, J.
This is a damage suit for illegally recording in the mortgage office an illegal privilege and notice of a suit.
The plaintiff alleged that she was the owner of two lots of ground in this City; that in May, 1919, she instructed the defendant to prepare plans and specifications for a building of a certain character that would not cost more than a certain sum; *225that the defendant delivered to her plans and specifications not at all in accordance with the instructions which plaintiff -had given him and such as would require a very much larger price to build than that contemplated by her; that she refused to accept said plans and specifications and did not make use of any of them and did not erect any buildings upon said lots; that on July 23, 1919, the defendant recorded in the mortgage office an alleged privilege against plaintiff’s two lots based upon a contract between plaintiff and defendant employing his services as an architect; that in December, 1922, the defendant recorded in the mortgage office a written notice that he had filed suit against the plaintiff on his claim against her for compensation for his services as architect under the alleged contract, and to enforce the privilege he claimed in his favor; that on January 6, 1923, plaintiff was notified that the defendant Moise had transferred all his rights in said suit, and all his rights in the alleged privilege to Charles A. Venus; that in November, 1922, Mrs.'Munholland agreed to purchase said two lots for $3554 cash; that the certificate from the mortgage office showed the recordation against said two lots of the alleged privilege and also the notice of the suit filed by Moise and the assignment to Venus; that by reason of said two inscriptions and the refusal of Moise and Venus to cancel them, the said Mrs. Munholland refused to accept the title to said two lots or to pay the purchase price; that by reason also of said two inscriptions plaintiff has been unable to offer for sale her two lots or to find a purchaser for the same for the reason that said two inscriptions operate as a cloud upon her title; that the recording of said alleged privilege and notice of suit, and the refusal to cancel the same • are entirely without warrant of law and that in so doing the defendants were actuated by malice and an intent to injure plaintiff; that the action of the defendants has caused plaintiff damage in the manner following: that in negotiating the sale of her lots she employed a broker and was obliged to pay him $125.65, that the mortgage and conveyance and tax certificates cost her $10; that she suffered mental anguish to the extent of $250; and that she was deprived of profits she would have made from the sale of $250. She claims $635 damages in solido against Moise and Venus.
Moise excepted to the petition: “First, because same shows no right or cause of action; and further excepts that there is a misjoinder of parties herein; and further pleads lis pendens”; and he prays that these exceptions be maintained and that the suit be dismissed.
Defendant Venus, mutato mutandis, filed the same exceptions.
There was judgment maintaining the exceptions and dismissing plaintiff’s suit.
I.
If dedendant, Moise’s, claim entitled him to no privilege, and his suit to enforce that claim, conferred upon him no privilege, as alleged by plaintiff, then his act in recording the privilege and suit was unauthorized by law and consequently illegal. When his co-defendant acquired Moise’s claim and suit and asserted his right to a privilege and to the two inscriptions and refused to cancel them, he’ also committed an illegal act or at least assisted in so doing. C. C. 2324.
If it is true, as alleged, and which for the purpose of the exception we must assume to be true, that, by reason of these two inscriptions, a purchaser of the plaintiff refused to accept title and to pass the act of sale to the lots, these defendants have injured plaintiff, and to repair said injury plaintiff has an action in damages against defendant.
*226The petition therefore does proclaim aloud a right and a cause of action in the plaintiff.
II
Those who join in committing an illegal act are liable in solido and are properly joined as defendants. C. C. 2324, Planters vs. Monroe, 52 A. 1243.
In Cline vs. Rrd., 41 La. Ann. 1040, 6 South. 851, it was said:
“It, (the liability) is founded on fault * * * and constitutes the act an offense, or quasi offense, and the obligation of participants solidary. In all such cases the right of the plaintiff to join in one suit, all parties to the reprobated act, may be regarded as elementary,” and on p. 1041:
“All of these cases serve to show why the policy of the law should be in favor of permitting the joinder of all parties in one suit who are charged with participation in an offense or quasi offense, whereby damage results, and whose obligations are averred to be in solido, reserving their rights to sever on the trial.” •
III
In order to plead Lis Pendens “the second suit must be brought before two separate courts” C. P. 94, 335 22.
In Saint vs. Martel, 126 La. 245, the court said:
“An exception of ‘Lis Pendens’ has no legal basis to rest on, when predicated upon the pendency of a suit in the same court as that in which is pleaded. The prohibition is against the bringing of the same action ‘before two separate courts’ of ‘concurrent jurisdiction’. Quoting Bogart vs. Jean. Bte. Rils, 8 La. Ann. 55; State ex rel. Bier vs. Burke, 37 La. Ann. 435; Thompson & Co. vs. Gosserand, 131 La. 1056, 60 South. 682; Cook & Laurie Contracting Co. vs. Denis, 126 La. 413, 52 South. 560.
The two suits in this case were both pending in the Civil District Court for the Parish of Orleans. Though composed of several “Divisions”, all the divisions together compose only one and the same court. Byrnes vs. Id., 115 La. 275, 38 South. 991; Black & Sons vs. Marks, 47 La. Ann. 107, 16 South. 649.
Therefore a suit filed in the Civil District Court for the Parish of Orleans and allotted to one division cannot be the basis of the plea of Lis Pendens in a subsequent suit filed in the same Civil District Court, though allotted to another division.
Nor can the subsequent suit be “dismissed” as was done in this case. It is only when the subsequent suit is filed, in the language of C. P. 94,335, “in a separate court” that the defendant is entitled to have the suit “dismissed”.
When the subsequent suit is filed in the same court, the only relief to which the defendant is entitled is to have the suit “stayed” or “cumulated” with the first suit. In the case, Saint vs. Martel, 126 La. 252, the court quoted with approval the language in Bogart vs. Rills, 8 La. Ann. 55:
“It is not, strictly speaking, a new action, rather a branch of the old, and ought to have been cumulated with it. The class of exception which prohibits two suits being brought before different tribunals, for the same cause of action, the parties being the same (see C. P. 335 S. 2) was obviously framed to shield defendants from the harassing effects of a multiplicity of suits before different tribunals, for the same cause of action by the same plaintiffs. But we cannot understand it to mean that a party is precluded from filing additional or supplemental petitions necessary, as in this case, for the preservation of what he may deem his rights, during the pendency of -the original action and to which he is forced by the act of the defendant himself. The petition in the present case, to be sure does not pray that it may be cumulated with the prior suit, but that, we consider does not impair the right of the plaintiff to have the conservatory order granted and damages allowed. Upon due proof, the court might ex-officio, have ordered the two to be cumulated without prejudice to the interest of the parties litigant, and we shall leave it to its discretion, and so ü might have been said in the instant case
If the plaintiff in this case had been denied the right to assert the claim in the present suit he might have lost his rights to relief by the prescription of one year.
*227In the case of State ex rel. Saint vs. Houssiere, 123 La. 853, the court said on p. 863:
“In all cases where justice requires that a cause should remain in abeyance until another cause involving the right of the parties pending in the same court or in another is finally disposed of, a staying order is the proper order to enter and not an order dismissing the cause, Article 94 of the Code of Practice provides for such a stay order in the case where a defendant sued in two courts of concurrent jurisdiction has by answering disabled himself from pleading lis pendens.
“A stay order is used in all cases where a conflict of jurisdiction might arise between courts of concurrent jurisdiction because of the previous possession of one court of the subject matter of a litigation renewed in whole or in part of another court.”
We think the ends of justice will be best subserved by cumulating this suit with the prior one between the same parties.
It is therefore ordered that the judgment herein be reversed and annulled, and it is now ordered that this case' be remanded for trial upon the merits and that it be cumulated and consolidated with and be tried at the same time as the case of Abraham H. Moise vs. Louise A. Weems, No. 129,013 of the Civil District Court for the Parish of Orleans, Division “C”; the costs of the district court to await the final judgment in those two cases consolidated and the costs of appeal to be paid by the two defendants herein, Abraham H. Moise and Charles A. Venus in solido.
Judgment reversed: